RECE|VED

NUV 29 2018 UNITED STATES DISTRICT COURT
TONVR “°UE CLERK WESTERN DISTRICT OF LOUISIANA
wEsTEnN ul`smlcr o’F LoulslAN ALEXANDRIA DIVISION

ALExANnmA. Lou¢slANA
MAMADOU JOBE, CIVIL ACTION NO. 1118'CV'917'P
Petitioner
VERSUS JUDGE DEE D. DRELL
JEFFERSON SESSIONS, III, MAGISTRATE JUDGE PEREZ'MONTES
Respondent

J U D G M E N T

For the reasons contained in the Report and Recommendation of the
l\/,[agistrate Judge previously filed herein (Doc. 8), noting the absence of objections
thereto, and concurring With the l\/[agistrate Judge’s findings under the applicable
laW;

IT IS ORDERED that the § 2241 petition is DISMISSED Without prejudice

. 73
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2/§; day of

/\/WM&WM , 2018.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

